Order entered December 16, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00817-CR

                         RAYNALDO RIVERA ORTIZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-85328-2015

                                         ORDER
        Before the Court is court reporter Denise Condran’s December 14, 2016 motion for an

extension of time to file the reporter’s record. The Court GRANTS Ms. Condran’s motion.

        We ORDER Ms. Condran to file the reporter’s record within THIRTY DAYS from the

date of this order.

                                                   /s/   ADA BROWN
                                                         JUSTICE